Citation Nr: 1427581	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO.  11-16 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an increased rating in excess of 20 percent for diabetic neuropathy of the left lower extremity prior to January 24, 2012 and in excess of 40 percent thereafter.  

2.  Entitlement to an increased rating in excess of 20 percent for diabetic neuropathy of the right lower extremity prior to January 24, 2012 and in excess of 40 percent thereafter. 

3.  Entitlement to an effective date prior to January 24, 2012 for the grant of a total disability rating based upon individual unemployability (TDIU).  

4.  Entitlement to an effective date prior to January 24, 2012 for the grant of eligibility to receive Dependents' Educational Assistance under 38 U.S.C. Chapter 35.




REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from April 1969 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  

In May 2013, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

At the hearing, the Veteran's attorney waived regional office initial consideration of additional evidence.  

The issues of entitlement to an effective date for the grant of TDIU prior to June 15, 2009 on an extraschedular basis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the increased rating period from June 15, 2009 to January 24, 2012, diabetic neuropathy of the left lower extremity was manifested by pain, mild weakness, loss of vibration sense and absent ankle jerk, which more nearly approximated moderately severe incomplete paralysis of the sciatic nerve. 

2.  For the increased rating period from June 15, 2009 to January 24, 2012, diabetic neuropathy of the right lower extremity was manifested by pain, mild weakness, loss of vibration sense and absent ankle jerk, which more nearly approximated moderately severe incomplete paralysis of the sciatic nerve.   

3.  For the period from January 24, 2012, diabetic neuropathy of the right and left lower extremities was not manifested by severe incomplete paralysis with marked muscle atrophy.  

4.  A claim for a TDIU was received on June 15, 2009.

5.  The schedular criteria for a TDIU are met from June 15, 2009; the competent and credible evidence of record is at least in equipoise as to whether the Veteran's service-connected disabilities prevented him from securing and following a substantially gainful occupation as of that date.

6.  The criteria for basic eligibility for DEA under Title 38, United States Code, Chapter 35, are met as of June 15, 2009.  


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent rating for diabetic neuropathy of the left lower extremity were met from June 15, 2009.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2013).

2. For the period from January 24, 2012, the criteria for a rating in excess of 40 percent for diabetic neuropathy of the left lower extremity are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2013).  

3. The criteria for a 40 percent rating for diabetic neuropathy of the right lower extremity were met from June 15, 2009.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2013).

4.  For the period from January 24, 2012, the criteria for a rating in excess of 40 percent for diabetic neuropathy of the right lower extremity are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2013).    

5.  The criteria for an effective date of June 15, 2009, for entitlement to a TDIU have been met. 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2013).

6.  The criteria for an effective date of June 15, 2009, for the grant of eligibility for DEA benefits under 38 U.S.C.A. Chapter 35, have been met.  38 U.S.C.A. §§ 3501, 3510, 5110 (West 2002); 38 C.F.R. §§ 3.400, 3.807(a), 21.3021 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

As provided for by VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ, in this case the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112   (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

Here, a letter dated in August 2009 informed the Veteran of what evidence was required to substantiate his claims and of the Veteran's and VA's respective duties for obtaining evidence.  The letter provided the Veteran with notice regarding effective dates and disability ratings. 

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The record indicates that the RO obtained all information relevant to the Veteran's claim.  The service treatment records have been obtained, as well as post-service VA treatment records identified by the Veteran.  The Veteran was afforded VA examinations in June 2009, July 2009 and May 2012.  When VA undertakes to provide a VA examination or obtain a VA examination or opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran has been afforded adequate examinations.  The claims file and treatment records were reviewed, the Veteran's history was taken, and complete examinations were conducted.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4). 

As noted above, the Veteran was afforded a personal hearing before the Board in May 2013.  The Veterans Law Judge and the Veteran's representative outlined the issues on appeal, and the Veteran and representative engaged in a colloquy as to substantiation of the claims, including identifying relevant types of evidence. Overall, the hearing was legally sufficient and the duty to assist has been met. 
38 U.S.C.A. § 5103A  (West 2002 & Supp. 2013); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the available relevant records, and has provided adequate examinations to the Veteran.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183   (2002).

II.  Analysis of Claims

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. 
§ 4.1 (2013).  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Generally, the degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the Veteran's disability. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Diabetic neuropathy of the left and right lower extremities has been rated by analogy to paralysis of the sciatic nerve under Diagnostic Code 8520.  A 20 percent rating is assignable for moderate incomplete paralysis.  A 40 percent rating is assignable for moderately severe incomplete paralysis.  A 60 percent rating is assignable for severe incomplete paralysis with marked muscle atrophy.  An 80 percent rating is assignable for complete paralysis of the sciatic nerve, in which the foot dangles and drops and there is no active movement possible of muscles below the knee, flexion of the knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

The terms "mild," "moderate," and "severe" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6.

The term "incomplete paralysis" indicates a degree of lost or impaired function that is substantially less than that which is described in the criteria for an evaluation for complete paralysis, whether the less than total paralysis is due to the varied level of the nerve lesion or to partial nerve regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

The Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Peripheral Neuropathy of the Left and Right Lower Extremities

Service connection for peripheral neuropathy of the left and right lower extremities was granted in November 2004, and a 10 percent rating was assigned for each lower extremity.  A claim for an increased rating was received in June 2009.  A June 2009 rating decision granted a 20 percent rating for each lower extremity.   A March 2012 rating decision granted a 40 percent rating for peripheral neuropathy of the left and right lower extremities, effective January 24, 2012.  

The Veteran had a VA examination in July 2009.  The Veteran reported tingling in his feet.  He reported that it was somewhat worse on the right as compared to the left side.  The Veteran reported that the tingling involved the tops and bottoms of his feet initially but now extended up to the lower extremities to just below the knee bilaterally.  The Veteran reported that this was somewhat worse on the right side as compared to the left, where he had exacerbation of pain, especially in the back.  He reported that his pain was at a level 4-5 during the day but could go up to an 8 with certain precipitants, including walking.  The Veteran reported that the pain and paresthesias were worse at night.  The examiner noted that the Veteran's legs were sensitive to touch.  The Veteran reported an inability to walk for long periods of time.   

Motor system examination showed 2+ edema in the lower extremity and atrophy of both extensor digitorum brevis.  Tone was normal.  There was mild weakness of dorsiflexion of the great toe and extensor digitorum brevis.  No other weakness was noted.  There were no fasciculations noted.  The Veteran's deep reflexes were sluggish in the upper extremities at 1+.  His knee jerks were 1+.  Ankle jerks were absent.  Sensory examination demonstrated light touch and pin, vibration and position intact in the upper extremity.  However, in the lower extremity vibration was lost to the hips.  There was a clear stocking loss to light touch and pin.  Position appeared to be intact in the lower extremity.  Cerebellar testing showed that finger to nose and heel to shin were performed quite well.  The Veteran walked in the midline.  He had trouble with tandem gait.  His Romberg was negative.  

The VA examiner's impression was peripheral neuropathy, probably diabetic in origin.  The VA examiner noted loss of vibration sense primarily but light touch and pin were similarly involved, as well as absent ankle jerks.  The VA examiner stated that, based upon the description of the neurologic examination performed approximately four years prior, this had moderately increased in severity, now with more objective evidence of mixed motor and sensory peripheral neuropathy.  

In July 2009, the Veteran had a VA examination for diabetes.  The Veteran reported worsening of lower extremity symptoms.  He stated that he was not able to do walking because of leg fatigue.  He reported pain in the right lower extremity in the calf and some edema, especially in the right lower extremity.  The Veteran stated that his feet felt numb and were occasionally painful.  He reported some symptomatic relief when wearing diabetic socks.  He reported that his balance was okay.  He had occasional nighttime symptoms where his feet would throb. 

The Veteran asserts that a 40 percent rating is warranted for each lower extremity, based upon the July 2009 VA examination.  The Veteran's representative asserts that the evidence shows mixed motor and sensory peripheral neuropathy, including loss of vibration sense, light touch and pin and absent ankle jerks.  

A report of a VA examination dated in May 2012 reflects that the Veteran reported peripheral neuropathy in the bilateral lower extremities.  He reported numbness, tingling and pain in the lower extremities in early 2000.  The Veteran reported constant moderate pain of the lower extremities and intermittent severe pain of both lower extremities.  The Veteran reported severe paresthesias of both lower extremities and moderate numbness of the lower extremities.  The examiner indicated that the Veteran had moderately severe incomplete paralysis of the sciatic nerve in both lower extremities.  The VA examiner indicated that there was no muscle atrophy present.  

January 24, 2012 VA EMG testing revealed evidence of moderate to severe axonal sensorimotor polyneuropathy.

At the hearing in May 2013, the Veteran testified that the symptoms of peripheral neuropathy symptoms include soreness and weakness of his legs. 

The above evidence establishes that, during the period prior to January 24, 2012, diabetic neuropathy of the lower extremities was manifested by pain, tingling and sensitivity of the lower extremities.  Objective findings on VA examination show mild weakness of the lower extremities, loss of vibration sense and absent ankle jerks.  Significantly, the VA examiner indicated that there had been a moderate increase in severity from the prior examination four years prior.  Given the foregoing, the Board concludes that a 40 percent rating is warranted for diabetic neuropathy of each lower extremities for the entire increased rating period prior to January 24, 2012, as the evidence more nearly approximated moderately severe incomplete paralysis. 
The Board finds that the criteria for a 60 percent rating for diabetic neuropathy of the left and right lower extremities have not been met at any point during the appeal.  In this regard, examination findings do not reflect that the Veteran has severe incomplete paralysis of the sciatic nerve or marked muscular atrophy of either lower extremity.  Accordingly, the assignment of a 60 percent rating under Diagnostic Code 8520 is not warranted. 

For the foregoing reasons, the Board finds that separate 40 percent ratings are warranted for diabetic neuropathy of the right and left lower extremities from June 15, 2009, the date of the claim for an increased rating (also the effective date of service connection).   The Board finds that a rating in excess of 40 percent  is not warranted for either lower extremity at any point during the appeal period.  In reaching these conclusions, the Board has considered the benefit of the doubt doctrine.   See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular considerations

In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321  (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 
38 C.F.R. 3.321(b)(1)  (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

A TDIU has been awarded from June 15, 2009, which fully recognizes impairment due to peripheral neuropathy of the lower extremities.  However, the Board finds that further consideration of a TDIU on an extraschedular basis for the period prior to June 15, 2009 is warranted, as there is evidence of marked interference with employment during that period.  Accordingly, this matter will be addressed in the remand below. 

Effective Date for TDIU

Generally, except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110  (West 2002); 38 C.F.R. § 3.400  (2013).  An exception to that rule provides that the effective date of an award of an increase shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date. 
38 U.S.C.A. § 5110(b)(2), 38 C.F.R. § 3.400(o)(2); see also Harper v. Brown, 10 Vet. App. 125 (1997).

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement to a benefit.  38 C.F.R. § 3.1(p)  (2013).  Any communication indicating an intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  See 38 C.F.R. 
§ 3.155(a) (2013).  An informal claim must identify the benefits sought; and upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of the receipt of the informal claim.  Id.  

A Veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  A total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19.  Where a Veteran is unemployable by reason of his or her service-connected disabilities, but they fail to meet the percentage standards set forth in § 4.16(a), TDIU claims should be submitted to the Director, Compensation and Pension Service, for extraschedular consideration.  38 C.F.R. § 4.16(b).  The Board is precluded from assigning a TDIU rating on an extraschedular basis in the first instance.  Instead, the Board must refer any claim that meets the criteria for referral for consideration of entitlement to TDIU on an extraschedular basis to the Director, Compensation and Pension Service. 

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue is whether the Veteran's service-connected disability or disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for a TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the Veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537   (1994).

A claim for entitlement to a TDIU was received on June 15,  2009.  A March 2012 rating decision granted entitlement to a TDIU, effective January 24, 2012.  The January 24, 2012 effective date assigned by the RO was based upon VA outpatient treatment records which showed findings of severe polyneuropathy.  

The schedular criteria of § 4.16(a) are met from June 15, 2009, the date on which the Veteran had least one disability rated as 40 percent disabling and sufficient additional disability to bring the combined rating to 70 percent or more. 

The Veteran has indicated that he last worked full-time in December 2008.  At the Board hearing, the Veteran testified that he worked in auto sales.  The Veteran testified that peripheral neuropathy affected his work because he had difficulty walking and standing.  He testified that he stopped working in 2008 and that he did not work at all between 2008 and 2012. 

In April 2013, the Veteran submitted an opinion from a private vocational expert.   The vocational expert opined that it is at least as likely as not that the Veteran's service-connected disabilities, alone, prevented him from securing and following a substantially gainful occupation from December 2008, when he last worked on a full-time basis. 

The overall weight of the evidence establishes that the Veteran's service-connected disabilities rendered him unable to maintain substantially gainful employment as of June 15, 2009, the date on which the schedular criteria were met.  Therefore, resolving all doubt in the Veteran's favor, the Board concludes that an effective date of June 15, 2009 for entitlement to a TDIU is warranted.
Effective Date for DEA Benefits

The Veteran was granted basic eligibility for DEA benefits effective from January 24, 2012, based upon the grant of TDIU that was effective as of the same date.  For the purposes of educational assistance under 38 U.S.C.A. Chapter 35, the child or surviving spouse of a Veteran will have basic eligibility if the following conditions are met: (1) The Veteran was discharged from service under conditions other than dishonorable, or died in service; and (2) the Veteran has a permanent total service-connected disability; or (3) a permanent total service-connected disability was in existence at the date of the Veteran's death; or (4) the Veteran died as a result of a service-connected disability.  38 U.S.C.A. §§ 3501, 3510 (West 2002); 38 C.F.R. 
§§ 3.807(a), 21.3021. 

Except as provided in subsections (b) and (c), effective dates relating to awards under Chapters 30, 31, 32, and 35 of this title or Chapter 106 shall, to the extent feasible, correspond to effective dates relating to awards of disability compensation. 38 U.S.C.A. § 5113. 

The Veteran was initially granted a total disability rating from January 24, 2012. The RO has recognized that the disability was permanent as of the date of the total rating.  In this decision, the Board has granted an effective date of June 15, 2009 for a total disability rating.  Therefore, an effective date of June 15, 2009, is warranted for the grant of entitlement to DEA benefits pursuant to Chapter 35.









							(Continued on the next page)

ORDER

A 40 percent rating is granted for diabetic neuropathy of the left lower extremity from June 15, 2009, subject to regulations governing the payment of monetary benefits.

A rating in excess of 40 percent for diabetic neuropathy of the left lower extremity from January 24, 2012 is denied.

A 40 percent rating is granted for diabetic neuropathy of the right lower extremity from June 15, 2009, subject to regulations governing the payment of monetary benefits.

A rating in excess of 40 percent for diabetic neuropathy of the right lower extremity from January 24, 2012 is denied.  

An effective date of June 15, 2009 for the award of TDIU is granted, subject to regulations governing the payment of monetary benefits.  

An effective date of June 15, 2009 for eligibility to Dependents' Educational Assistance under 38 U.S.C.A. Chapter 35 is granted, subject to regulations governing the payment of monetary benefits.


REMAND

In this case, a TDIU has been granted from June 15, 2009.  Although the Veteran did not meet the criteria for a grant of TDIU on a schedular basis prior to that date, the evidence of record suggests that he may be entitled to such a grant on an extraschedular basis.   In April 2013, a vocational expert opined that the Veteran's service-connected disabilities prevented him from securing and following a substantially gainful occupation from December 2008.   

As noted above, it is the policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of a service-connected disability shall be rated totally disabled and that veterans who fail to meet the schedular criteria for a total disability rating shall be considered for such a rating on an extraschedular basis. 38 C.F.R. § 4.16(b) . The Board is precluded from awarding TDIU on an extraschedular basis in the first instance, but must ensure that the claim is referred to the Director of VA's Compensation and Pension Service. Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  Therefore, a remand is required for referral to the Director of Compensation and Pension for extraschedular consideration.  See 38 C.F.R. § 4.16(b).


Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claim for an earlier effective date for a grant of TDIU prior to June 15, 2009 should be forwarded to the Director of Compensation and Pension Service for consideration of an extraschedular evaluation under the provisions of 38 C.F.R. § 4.16(b).

2.  Readjudicate the claim on appeal in light of all of the evidence of record.  If the benefit remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond.  The matter should then be returned to the Board, if in order, for further appellate process. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


